Order entered April 21, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-19-00630-CV

                         TRENT S. GRIFFIN, Appellant

                                         V.

         AMERICAN ZURICH INSURANCE COMPANY, Appellee

               On Appeal from the 101st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-13-05893

                                     ORDER

      Before the Court are appellant’s “Second Motion Requesting [this Court] to

Take Judicial Notice of Adjudicative Facts” and appellee’s response and motion to

strike the same. We may take judicial notice of adjudicative facts that are not

subject to reasonable dispute because they are (1) generally known within the trial

court’s territorial jurisdiction or (2) can be accurately and readily determined from

sources whose accuracy cannot reasonably be questioned. TEX. R. EVID. 201(b);

Hudson v. Markum, 931 S.W.2d 336, 337 n.1 (Tex. App.—Dallas 1996, no writ)
(appellate court took judicial notice of funeral and death announcement in Dallas

Morning News); see In re Estate of Hemsley, 460 S.W.3d 629, 638–39 (Tex.

App.—El Paso 2014, pet. denied) (taking judicial notice that it was widely reported

on local, state, and national news that Hemsley was buried in El Paso on

November 21, 2012 at Fort Bliss National Cemetery).

      The matters appellant seeks to have us take judicial notice of in his seventy-

seven page motion (including attachments) do not fall within either category, and

in any event, we need not consider such matters to decide the single issue

presented to us and decided in our memorandum opinion issued today.

      Having considered the parties’ motions and related responses, we conclude

both parties’ motions should be, and are, DENIED as MOOT.

      IT IS SO ORDERED.

                                            /s/    KEN MOLBERG
                                                   JUSTICE